Citation Nr: 1014816	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis to Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.

This matter was last before the Board of Veterans' Affairs 
(Board) in September 2008, on appeal of an August 2006 rating 
decision of the Wichita, Kansas regional office (RO) of the 
Department of Veterans Affairs (VA).   The Board remanded the 
Veteran's claim for additional development.

In September 2007, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Wichita, Kansas.  A transcript 
of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the claim is warranted.

In September 2008, the Board remanded this claim and directed 
that the RO or Appeals Management Center (AMC) schedule a VA 
examination to determine whether the Veteran has hypertension 
that is related to Diabetes Mellitus.  The AMC scheduled an 
examination which was conducted in December 2008. 

The December 2008 VA examiner noted review of the claims file 
and opined that the Veteran did not have hypertension.  
However, the examination report also includes the following: 
a notation of prior VA medical treatment indicating that the 
Veteran was receiving, and had received for the past year, 
continuous VA treatment (prescription medication) for 
hypertension; and a statement that "continuous medication 
[was not] needed to control hypertension."  The most recent 
VA treatment notes (February 2009) of record reflect that the 
Veteran continues to be prescribed medication for treatment 
of hypertension.

Under the current rating schedule, "the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater."  38 C.F.R. § 4.104 (2009).  The Board 
observes that, in December 2007, approximately the same time 
VA prescribed hypertension medication to the Veteran, his 
blood pressure was measured at 146/91, 153/99, and 137/87.  
As the December 2008 VA medical examination report is 
inconsistent -in that it does not explain why the Veteran 
continues to be prescribed medication for hypertension if he 
does not have that condition- and does not discuss any 
pertinent historical medical evidence, the Board finds that 
an additional opinion is necessary.

If an examination report "does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes."  38 C.F.R. 
§ 4.2 (2009).  The Board specifically directed in the 
September 2007 remand that, if the examination report was in 
any way inadequate, it should be returned for revision.  
Compliance with remand directives is not discretionary, and 
if the RO/AMC fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any identified additional 
records, it must inform the Veteran and 
provide him an opportunity to submit 
copies thereof.

2.  The RO/AMC must then return the 
Veteran's claims file to the December 
2008 examiner or, if that examiner is 
unavailable, to another health care 
provider of suitable/similar background 
and experience.  The examiner must 
(again) provide an opinion as to whether 
or not the Veteran currently has 
hypertension and, if so, if that 
diagnosis is related to his active duty 
service or to a service-connected 
disability.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  

b. After (re-)reviewing the claims 
file, the examiner must author an 
opinion that refers to, and 
discusses the inconsistency 
(described above) in the December 
2008 examination report  as well as 
the pertinent medical evidence of 
record - to specifically include, 
but not limited to: prior VA and 
private medical diagnoses of 
hypertension; the July 1993 private 
treatment record indicating 
hypertension as a complication of 
diabetes; the October 2008 VA record 
describing the Veteran's history of 
hypertension and associated 
prescriptions; and the December 2007 
blood pressure readings reflecting 
diastolic pressures above 90 mm.  

c.  The examiner is asked to explain 
the medical basis or bases for the 
opinion.  A rationale must be 
provided for any findings rendered 
and any medical treatises referenced 
by the examiner must be cited.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state. 

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran must be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


